Citation Nr: 0907459	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent disabling 
for post traumatic stress disorder (PTSD).

2.  Entitlement to secondary service connection for hives.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Wichita, Kansas, which continued the 30 percent 
disability rating for PTSD, as well as an August 2005 rating 
decision, which denied secondary service connection for 
hives.

The Veteran testified before the undersigned at a May 2007 
videoconference hearing, a transcript of which has been 
associated with the file.  In July 2007, the Board remanded 
this case for an additional VA examination.  The RO then 
issued a rating decision and supplemental statement of the 
case (SSOC) in January 2008, granting an increased rating of 
50 percent disabling for PTSD.  Because the RO did not assign 
the maximum disability rating possible for the Veteran's 
service-connected disability, the appeal for a higher 
evaluation remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board is also aware that since his May 2007 hearing 
before the undersigned, the Veteran has requested an 
additional Board hearing.  The Board notes that under 38 
U.S.C. § 7107(b) (West 2002), a claimant is to be afforded 
"an opportunity for a hearing."  As noted above, the 
Veteran was provided that opportunity and testified in May 
2007.  He is not necessarily entitled under the law to an 
additional Board hearing during the appeal period.  See 38 
U.S.C. § 7107(b).  Otherwise, since the May 2007 hearing, the 
Veteran has submitted additional argument and evidence and 
the Board decides the appeal on all evidence in the file, as 
described below.

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by sleep difficulties, 
irritability, some anxiety, excess startle response, 
flattened affect, social isolation, work isolation, 
hypervigilance, intrusive thoughts, and difficulty 
concentrating; he has been married for some 34 years and 
maintains employment.

2.  The Veteran's hives are not proximately due to or caused 
by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
disabling for PTSD are not met.  See 38 U.S.C. § 5107(b); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2008).

2.  The Veteran's hives are not proximately due to or caused 
by a service-connected disability.  See 38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Increased Rating

The Veteran contends his PTSD should be rated higher than 50 
percent disabling.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).


The Board reviews the Veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When a 
claimant has timely appealed the rating initially assigned 
for the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411 the general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2008).  Disability 
ratings are assigned according to the manifestation of 
particular symptoms, as listed in the rating formula.  The 
list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of 
the types and degrees of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.



The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like 
setting); inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.  

See 38 C.F.R. § 4.130, DC 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is just one part of the medical 
evidence to be considered and is not dispositive.  The same 
is true of any physician's statement as to the severity of a 
disability.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.

In a November 2004 VA examination, the Veteran reported 
nightmares, intrusive thoughts, irritability, restlessness, 
sleep disturbance, flashbacks, hypervigilance, and startle 
response.  He stated he had a fairly good relationships with 
co-workers at the post office, and that he knew when to back 
away from people when he felt irritated.  He reported a good 
relationship with his children and spouse, and reported he 
had talked to people within the VFW and his friend group and 
had decided to seek further resources for PTSD treatment.  
The examiner stated the Veteran was pleasant and well-
groomed, that he denied hallucinations, suspiciousness, and 
paranoia, as well as thought insertion, withdrawal, 
broadcasting, and blocking.  The examiner noted the Veteran's 
thought processes are coherent and goal-directed.  The 
examiner stated the Veteran's concentration was impaired and 
that he has no insight; also, his knowledge is not 
commensurate with his level of education.  His affect was 
anxious and sad and congruent to thought content.  The 
examiner assigned a GAF score of 51 and diagnosed the Veteran 
with PTSD of moderate severity.

In an August 2007 VA examination, the Veteran related his 
symptoms had continued to bother him daily and that they were 
very severe.  The Veteran reported very severe restlessness 
and irritability and difficulty being around people.  He 
dislikes going to family functions, though he still goes 
because his wife wants him to go.  He also regrets not being 
able to help others more and wishes he had accomplished more.  
The Veteran reported liking learning languages.  He stated he 
worked in a solitary environment at the post office and 
indicated this enabled him to be more relaxed and focused on 
his job tasks.  He expressed concern at moving to work as 
part of a group with new machines and also related that 
younger employees were dropping things within his hearing to 
trigger his startle response, which they laughed at.  Again, 
the Veteran reported having been married 34 years, stated he 
cares about his wife and family, wants his family members to 
be happy, and puts on a happy face even when feeling 
otherwise.  He stated that staying close with them is a 
challenge and that he only goes to obligatory family 
gatherings.  He also reported his smoking allows him an 
excuse to go outside and be away from others.

The examiner stated the Veteran has no friends and socializes 
only with family.  The Veteran goes out and uses his metal 
detector so that he can get away from people.  He enjoys 
metal detecting because it allows him to fully concentrate on 
what he is doing and to block out disturbing things.  He also 
shops only when there are few people around.  The Veteran 
reported a history of suicidal thoughts that he works out on 
his own.  He has intermittent homicidal thoughts, but no plan 
to harm anyone.  He related some road rage problems, and is 
also worried about angry thoughts and the potential strong 
reaction he may exhibit to the co-workers who harass him with 
the loud noises.  The examiner stated that the quality and 
extent of his social relationships are very limited and 
impaired because he is still in the mode of protecting 
himself from re-experiencing the hurt and grief of losing 
friends in battle.  

The examiner noted the Veteran arrived on time to his 
appointment, that he was casually dressed in appropriate 
attire, that his grooming and personal hygiene were adequate, 
and that the tone of voice, grammar, rate/rhythm, and clarity 
of speech were normal.  He was friendly, exhibited normal eye 
contact, and interacted with the examiner in a cooperative 
manner without evidence of impairment in communication.  He 
exhibited some anxiety and some signs of depressive affect, 
becoming tearful upon speaking about Vietnam trauma.  He 
recomposed himself, apologized, and continued.  The Veteran 
reported no panic attacks, but did relate having trouble 
getting to sleep and staying asleep.  His energy for and 
motivation to perform mental status tasks was adequate.  His 
thinking was clear; he exhibited logical, goal-directed 
thinking, and had adequate contact with reality.  There was 
no evidence of delusions, hallucinations, suicidal 
thoughts/ideations, plans, or intent, loose associations, 
preoccupations, magical or obsessive thinking, phobias, or 
ritualistic behavior.  He had some impulse control problems 
and significant problems with road rage.

His fund of general information based on answers to 
Information subtest questions on the Wechsler Adult 
Intelligence Scale - III was adequate, his responses to 
proverbs revealed adequate verbal abstract reasoning ability, 
and his intellectual functioning was estimated to be in an 
average range.  His insight was adequate to fair and judgment 
ranged from good to poor.  The Veteran endorsed flashbacks, 
poor sleeping, avoidance, detachment, social isolation, sense 
of foreshortened future, restricted range of affect, 
difficulty focusing and concentrating around others, 
intrusive thoughts, hypervigilance, and, as noted, 
exaggerated startle response.  The VA examiner noted his 
limited and impaired social and familial relationships.  The 
VA examiner diagnosed him with PTSD, chronic, severe, and 
assigned a GAF score of 48.

The Board concludes the Veteran's symptoms are consistently 
adequately rated and compensated by a 50 percent disability 
rating.  He exhibits anxiety, serious sleep impairment, 
nightmares, intrusive thoughts, difficulty concentrating, 
difficulty establishing and maintaining effective work and 
social relationships, and restricted or flattened affect.  He 
is socially isolated in many instances, though he reports 
loving his wife and family.  He has relationships with his 
children.  He has hypervigilance, exaggerated startle 
response, and his grooming was normal and appropriate.  He 
has had both suicidal and homicidal thoughts, but states he 
has no plan to act on either.  He has endorsed some road 
rage.  Also, while the Veteran relates difficulty at work, he 
is able to perform his job tasks well enough to maintain 
gainful employment.  

The Board notes the Veteran's GAF scores of 51 in November 
2004 and 48 as of August 2007.  According to the GAF scale, 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See DSM-IV at 47.  A GAF score ranging from 
41-50 reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 47.  The GAF score is but one factor that must be 
considered when evaluating the Veteran's disability.  The 
Board notes the Veteran was in the lowest part of the 51-60 
GAF score range and at the upper part of the 41-50 GAF score 
range.  He shares symptoms from both categories, and his 
overall impairment appears best described as somewhere in the 
border between the two ranges.  In any event, a GAF score of 
either 48 or 51 denotes moderate to serious impairment in 
social and occupational functioning, which the Veteran 
exhibits.  These GAF scores present a consistent picture of 
disability rated as 50 percent disabling.  His difficulties 
at work, along with difficulty dealing with familial 
responsibilities and flattened affect are consistent with the 
GAF scores he is assigned and are consistent with the 50 
percent disability rating.  The Board concludes the Veteran's 
GAF scores correctly indicate his disability rating as 50 
percent.  

The Board also notes the Veteran's VA psychologist, Dr. B, 
wrote a letter in June 2007 describing his symptoms and their 
effect on his life.  This letter's description of his 
symptoms comports with the reports in both VA examinations, 
and offers a concise explanation of the treatment of his 
disability.  Insofar as Dr. B's descriptions comport with the 
VA examinations and offer a good view of his treatment, they 
support the 50 percent disability rating, but no higher. 

As a whole, the evidence reflects that the Veteran's symptoms 
show a moderate to severe disability picture, and the 50 
percent rating appropriately accounts for the Veteran's 
disability.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran does not have obsessional rituals.  His speech is 
noted to be normal, and he does not exhibit panic or 
depression which affect his ability to function 
independently, appropriately, and effectively.  While the 
Veteran exhibits some road rage and irritability, he has 
related no violence.  There is no indication of any spatial 
disorientation, nor is there a showing that he neglects his 
personal appearance or hygiene.  He has some difficulty 
adapting to stressful work circumstances.  He has difficulty 
establishing and maintaining effective relationships, but is 
able to do so.  Neither the Veteran's GAF scores nor his 
symptoms indicate that he should be compensated as 70 percent 
disabled.  Though the Veteran exhibits some traits described 
in the criteria for a 70 percent disability rating, the 
overall picture of his disability corresponds more closely 
with the 50 percent rating.  

Finally, the Board finds that there is no showing that the 
Veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant a compensable rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
Veteran's PTSD is not productive of marked interference with 
employment, required any, let alone frequent, periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards.  See 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  The 
Veteran is shown to have serious effects from his PTSD, but 
these are adequately compensated by the applicable VA 
regulations.  Indeed, a high disability rating itself is 
recognition that industrial capabilities are impaired.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363; Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992).  The evidence in this case does 
not support referral to the Compensation and Pension Service 
because the applicable DC adequately compensates the Veteran 
for his disability.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008); VAOGCPREC 6-96, summary available at 61 Fed. 
Reg. 66748-02, 66749 (1996).  

The Board has also considered "staging" the periods of the 
Veteran's disability but finds assigning different ratings to 
any periods of the Veteran's disability to be inappropriate 
in this case.  See Hart, 21 Vet. App. at 510.  The Board has 
considered the Veteran's claims and the evidence, but 
concludes the preponderance of the evidence is against 
granting a higher rating and thus, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 55.  Entitlement to a disability 
rating in excess of 50 percent for PTSD is denied.

II.  Service Connection

The Veteran's claims secondary service connection for hives.  
Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  
This entails "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The Board ordered a remand in this case for additional 
treatment records to be obtained and notes the records were 
obtained.  The Board has reviewed these records and notes the 
Veteran has received treatment for skin problems, notably, at 
a June 2006 emergency room visit for shingles.  There are 
also private medical treatment records from a Dr. G.  In 
records from August 2002, July 2003, and February 2005, there 
are several discussions of the Veteran's various skin 
problems.  VA outpatient records also show diagnosis of 
pruritis, and during the 2007 PTSD examination, the Veteran 
stated he gets goose bumps or hives for which he uses an 
ointment. 

None of the medical records, however, indicate that a 
possible etiology of the various skin disorders is PTSD.  
Thus, there is no medical indication that the Veteran's hives 
result from or are aggravated by his service-connected PTSD.  
The Board concludes that, because there is no evidence that 
the Veteran's hives are caused or aggravated by a service-
connected disability, secondary service connection is denied.  
See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.

III.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claims, 
letters were sent that, for the most part, satisfied the duty 
to notify provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A June 2004 
letter informed the Veteran of the evidence needed to show 
his PTSD had increased in severity.  An April 2005 letter 
notified the Veteran of the secondary service connection 
principles enumerated in 38 C.F.R. section 3.310, regarding 
his claim for service connection for hives as secondary to 
PTSD.  

To the extent the 2004 and 2005 letters were deficient in any 
respect, additional notice was provided to the Veteran by an 
August 2007 letter.  That letter was then followed by 
readjudication of these claims in a January 2008 supplemental 
statement of the case, curing any timing deficiency. 

In order to satisfy the first Quartuccio element for the 
increased-compensation PTSD claim, section 5103(a)-compliant 
notice must meet the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect of that worsening has on the 
claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary 
must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores 
and does not take the form prescribed in that case.  Failure 
to provide pre-adjudicative notice of any of the duty to 
notify elements is presumed to create prejudicial error, 
which the Secretary must show is non-prejudicial to the 
Veteran.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  
The Secretary can show lack of prejudicial harm in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887-89; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (the list is not an exclusive list of ways that 
error may be shown to be non prejudicial).  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See Sanders, 487 F.3d at 887-89; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the PTSD claim, the June 
2004 letter requested that the Veteran provide evidence 
describing how his disability had worsened.  In addition, the 
Veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the 
November 2004 and August 2007 examinations performed in 
association with this claim.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the Veteran both at the hearing and in his own 
statements show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds the 
Veteran had actual knowledge of the requirement, any failure 
to provide him with adequate first-element notice is non-
prejudicial.  See Sanders, 487 F.3d at 889; Vazquez-Flores, 
22 Vet. App. 37.  

As to the second element, the Board notes that the Veteran is 
service connected for PTSD.  As will be discussed below, PTSD 
is rated under DC 9411, 38 C.F.R. § 4.130.  This is the only 
DC to rate this disability and it is not cross referenced to 
any other Codes for the purposes of evaluation.  Furthermore, 
there is no single measurement or test that is required to 
establish a higher rating.  On the contrary, entitlement to a 
higher disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores, 22 Vet. App. 37.  

As to the third element, the Board notes that the Veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant DCs based on the extent and duration of the signs 
and symptoms of his disability and their impact on his 
employment and daily life.  See Vazquez-Flores, 22 Vet. App. 
37.  The Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the Veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the Veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is non-prejudicial.  See 
Sanders, 487 F.3d at 889.  

As to the fourth element, the June 2004 letter provided 
notice of the types of evidence, both medical and lay, 
including employment records, which could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and, therefore, Quartuccio, 
are met, and that the VA has discharged its duty to notify.  
See Quartuccio, 16 Vet. App. at 187.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
16 Vet. App. at 187.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The Veteran's service treatment 
records and VA medical records are in the file.  Updated VA 
treatment records were obtained, as ordered in the July 2007 
Board remand.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim which are not now associated with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA PTSD examinations 
in November 2004 and August 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected PTSD since he 
was last examined.  See 38 C.F.R. § 3.327(a).  It is the 
objective symptoms of the disability, such as occupational 
and social impairment, memory impairment, and personal 
appearance that guide VA's assignment of a rating.  All these 
factors were completely addressed in the VA examinations and 
remain correct evaluations of the Veteran's disability.  
Indeed, the Board remanded this case in July 2007 for the 
updated VA examination, which occurred in August 2007; thus, 
the Board finds that no further action is needed.  

Regarding the Veteran's claim for secondary service 
connection for hives, the Board concludes the evidence is 
sufficient to decide the issue.  In McLendon v. Nicholson, 
the Court held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  20 Vet. App. 79, 
81 (2006).  There is no indication over several years of 
medical treatment records that the Veteran's hives may be 
related to a service-connected disability.  Accordingly, an 
exam is not required.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied.

Entitlement to secondary service connection for hives is 
denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


